          Case 1:19-cv-03789-BCM Document 33 Filed 09/29/20 Page 1 of 1




               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427                                               09/29/2020
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                        September 28, 2020

Via ECF

Hon. Barbara C. Moses, USMJ
United States District Court, SDNY
40 Foley Square
New York, NY 10007

                      Re: Martin v. NYC Crane Hoist & Rigging, LLC
                          Case No. 19-CV-03789 (AT)(BCM)
                          Motion for Extension of Time

Dear Magistrate-Judge Moses:

         My firm represents Plaintiff in the above-referenced action, and I respectfully write to
request a two-week extension of the September 28, 2020 deadline for Plaintiff to file his motion
for settlement approval. Some additional time is needed to finalize the settlement agreement.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC                              Application GRANTED. The motion for
                                                          settlement approval shall be filed no later than
_/s/ Abdul Hassan____________                             October 12, 2020. SO ORDERED.
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

cc:    Defense Counsel via ECF                            ___________________________________
                                                          Barbara Moses, U.S.M.J.
                                                          September 29, 2020
